DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on November 16, 2022 has been entered. Claims 1, 3, 5-10, 12, and 14-19 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 20180314325) in view of Sarkar (US 20170276934). 

As to claim 1, Gibson discloses an eye-tracking electronic device (Fig. 2) comprising: 
a scanner (Fig. 2(206): scanning microelectromechanical systems (MEMS) system, [0018]); 
at least two photodetectors (Fig. 2(208a, 208b)) configured to generate electric pulses when a scanning line reflected from a cornea is incident thereon ([0018] – [0019]: the infrared light scans across the eye, each photodetector receives light that is scattered by the cornea), [0020] – [0022]: photodetectors output voltage signals (electrical pulses)); and 
at least one processor ([0039]) configured to: 
generate at least one scanning line through the scanner (Fig. 2, [0018]: light emitted by the infrared light source 204 is received at a scanning MEMS mirror system 206, [0019]), 
radiate the at least one scanning line to the cornea (Fig. 2, [0018]: light is scanned across the eye 202, [0019]), and 
determine a direction of a gaze based on time information when the at least two photodetectors generate the electrical pulses (Fig. 5A, [0018] – [0019]: the infrared light scans across the eye, each photodetector receives light that is scattered by the cornea, [0022]: determine eye gaze direction based on voltage signals (electrical pulses)), 
wherein the scanner comprises: 
a light source (Fig. 2(204): infrared light) configured to generate the at least one scanning line (Fig. 2, [0018]: light emitted by the infrared light source 204 is received at a scanning MEMS mirror system 206, [0019]). 
 Gibson does not expressly teach an optical element configured to convert the at least one scanning line to form a scanning area of a linear shape perpendicular to a scanning direction, and a scanner mirror configured to reflect the converted at least one scanning line and rotate around at least one axis. 
Sarkar teaches an optical element (Fig. 4(402): source) configured to convert the at least one scanning line to form a scanning area of a linear shape perpendicular to a scanning direction (Fig. 4, [0020]: optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror, [0108], [0109]: output of source 402 is provided directly to scanning mirror 406, [0110]: scanner combines the operations of both source 402 and scanning mirror 406 in a single integrated device), and 
a single-axis scanner mirror (Fig. 4(406): scanning mirror) configured to reflect the converted at least one scanning line and rotate around at least one axis ([0108]: scanning mirror 406 can be a single-axis scanning mirror). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson’s eye-tracking electronic device by incorporating Sarkar’s idea of including a scanning mirror in order to convert the input signal into a light pattern and improve tracking algorithms (see Sarkar: [0020], [0104]).

As to claim 3, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 2, wherein the light source and the optical element each rotate around at least one axis (Gibson: Fig. 2, [0021], Sarkar: Fig. 6B).

As to claim 5, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 1, wherein the determining of the direction of the gaze comprises determining an angle of a position of the cornea (Gibson: [0019], [0021] – [0022]: scan angles, [0025]). 
As to claim 6, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 1, wherein the at least one processor is further configured to: digitalize the electric pulses, and determine the direction of the gaze based on time information at which the digitalized electric pulses are generated (Gibson: Fig. 5A, [0022]: digital signal). 
As to claim 7, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 6, wherein the at least one processor is further configured to digitalize the electric pulses by comparing the electric pulses with a set reference value (Gibson:  [0022]: reference voltage at each comparator can be set to any suitable value). 
As to claim 8, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 1, wherein the at least one processor is further configured to determine the direction of the gaze based on a time when the electric pulses are generated respectively by the at least two photodetectors and a generation time interval (Gibson: [0022]: each glint having a corresponding time value). 
As to claim 9, Gibson (as modified by Sarkar) teach the eye-tracking electronic device of claim 1, wherein the at least one processor is further configured to determine the direction of the gaze based on a scanning speed of the scanner (Gibson: [0027] – [0028]: variable sample rate to compensate for the variable mirror speed of the scanning MEMS).

As to claims 10, 12, and 14-18, it is the operation performed by the apparatus of claims 1, 3, and 5-9. Please see claims 1, 3 and 5-9 for detail analysis.  

As to claim 19, it is the instructions stored on a non-transitory computer-readable recording medium that performs the function of claim 1. Please see claim 1 for detail analysis.  

Response to Arguments
6.	Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. 
	On the 4th page of remarks, Applicant asserts that the cite references do not teach “ wherein the scanner comprises: a light source configured to generate the at least one scanning line; an optical element configured to convert the at least one scanning line to form a scanning area of a linear shape perpendicular to a scanning direction and a single-axis scanner mirror configured to rotate relative to one axis to move the scanning area” (claim). The Examiner respectfully disagrees to this assertion. 
Gibson teaches the scanner comprises: a light source (Fig. 2(204): infrared light) configured to generate the at least one scanning line (Fig. 2, [0018]: light emitted by the infrared light source 204 is received at a scanning MEMS mirror system 206, [0019]).  
Sarkar teaches an optical element (Fig. 4(402): source) configured to convert the at least one scanning line to form a scanning area of a linear shape perpendicular to a scanning direction (Fig. 4, [0020]: optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror, [0108], [0109]: output of source 402 is provided directly to scanning mirror 406, [0110]: scanner combines the operations of both source 402 and scanning mirror 406 in a single integrated device), and a single-axis scanner mirror (Fig. 4(406): scanning mirror) configured to reflect the converted at least one scanning line and rotate around at least one axis ([0108]: single-axis scanning mirror).  
Therefore, Gibson in combination with Sarkar teach the above limitations. Similar argument applies to claims 10 and 19.  

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628